     Mary Jo O’Neill, AZ Bar #005924
1
     James Driscoll-MacEachron AZ Bar #027828
2
     William R. Hobson, AZ Bar #006887
     Wasan A. Awad, AZ Bar #025352
3    Benjamin Price, IL Bar #6301926
     Equal Employment Opportunity
4    Commission, Phoenix District Office
     3300 N. Central Ave., Suite 690
5    Phoenix, Arizona 85012
     Telephone: (602) 640-5032
6
     Fax: (602) 640-5009
7
     Email: james.driscoll-maceachron@eeoc.gov
             william.hobson@eeoc.gov
8            wasan.awad@eeoc.gov
             benjamin.price@eeoc.gov
9
     Attorneys for Plaintiff
10
     Tibor Nagy, Jr., AZ Bar #007465
11   Christopher M. Pastore, AZ Bar #02634
     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
12   3420 E. Sunrise Dr., Suite 220
     Tucson, Arizona 85718
13   Telephone: (520) 544-0300
     Facsimile: (520) 544-9675
14   Email: tibor.nagy@ogletree.com
            christopher.pastore@ogletree.com
15
     Attorneys for the Defendants
16

17                             IN THE UNITED STATES DISTRICT COURT
18
                                   FOR THE DISTRICT OF ARIZONA

19
       Equal Employment Opportunity                         Case. No. 2:18-cv-2942-PHX-DLR
20     Commission,
21                             Plaintiff,                   JOINT MOTION TO ENTER
                                                            CONSENT DECREE
22                    vs.
23     Corizon Health, Inc., and
24
       Corizon, LLC,

25
                            Defendants.

26
             The Plaintiff Equal Employment Opportunity Commission and Defendants
27

28   Corizon Health, Inc., and Corizon, LLC jointly move this court to enter and approve the




                                                      -1-
1
     Consent Decree that has been lodged on this date. The Parties stipulate that this Consent

2    Decree is fair, reasonable, and equitable and does not violate the law or public policy.
3
            RESPECTFULLY SUBMITTED this 10th day of May 2019.
4

5                                              MARY JO O’NEILL
                                               Regional Attorney
6

7                                              JAMES DRISCOLL-MACEACHRON
                                               Supervisory Trial Attorney
8

9                                              /s/ Wasan Awad
                                               WASAN AWAD
10
                                               Trial Attorney
11
                                               BENJAMIN PRICE
12
                                               Trial Attorney
13
                                               WILLIAM R. HOBSON
14
                                               Trial Attorney
15
                                               EQUAL EMPLOYMENT
16                                             OPPORTUNITY COMMISSION
17                                             Phoenix District Office
                                               3300 N. Central Ave., Suite 690
18                                             Phoenix, AZ 85012
19
                                               Attorneys for Plaintiff
20

21
                                               /s/ Tibor Nagy, Jr.
                                               Tibor Nagy, Jr.
22                                             Christopher M. Pastore
23
                                               OGLETREE, DEAKINS, NASH, SMOAK &
24                                             STEWART, P.C.
25
                                               3420 E. Sunrise Dr.
                                               Suite 220
26                                             Tucson, Arizona
                                               85718
27

28                                             Attorneys for Defendants



                                                  -2-
